MEMORANDUM *
The underlying issue that petitioner seeks to raise in this appeal is whether two Immigration and Nationality Act provisions-8 U.S.C. § 1229b(b)(l)(A) and 8 U.S.C. § 1229b(d)(l)-“conflict” in a manner that permits an alien to count the period after he is served with a “notice to appear” toward the ten-year period of physical presence the alien must show to qualify for cancellation of removal. However, the petitioner, Manuel Zazueta-Car-rillo, did not make that argument before the Board of Immigration Appeals or before the immigration judge below, which defeats his claim at the outset.
Under 8 U.S.C. § 1252(d)(1), “[a] court may review a final order of removal only if ... the alien has exhausted all administrative remedies as of right.” We have held that “[f]ailure to raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with respect to that *761question and deprives this court of jurisdiction to hear the matter.” Ochave v. INS, 254 F.3d 859, 867 (9th Cir.2001); Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987). Because Zazueta-Carrillo did not make his argument presented here before the administrative tribunals, we dismiss this appeal for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.